The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

This office action is in response to Applicant’s submission filed on 16 April 2021.     THIS ACTION IS NON-FINAL.

Status of Claims
Claims 2-21 are pending.
Claim 1 was cancelled.
Claims 2-4, 9-11, 16-18 are rejected for double patenting.
There is no art rejection for claims 2-21.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-4, 9-11, 1-18 are rejected on the ground of nonstatutory provisional double patenting as being unpatentable over claims 1-2, 7-9, 14-16 of US-PATNET NO.10,909,466B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 2-4, 9-11, 16-18 are rejected on the ground of nonstatutory provisional double patenting as being unpatentable over claims 1-2, 7-9, 14-16 of US-PATNET NO.10,909,466B2.	
Instant Application:
17/164,486
US-PATENT:
10,909,466B2
Claim 2: 
An apparatus comprising: memory; computer readable instructions; and processor circuitry to execute the computer readable instructions to at least: estimate parameters of respective sets of first probability distributions for corresponding monitored individuals based on impression data collected responsive to beacon requests from client devices that accessed instances of media, a first one of the sets of the first probability distributions to model likelihoods of exposure by a first one of the monitored individuals to ones of the instances of media during ones of a plurality of component time intervals; parse a query from a compute device to identify a first one of the instances of media, an aggregate time interval and an audience metric to be returned in response to the query; combine the parameters of ones of the sets of first probability distributions corresponding to the first one of the instances of media and the ones of the component time intervals included in aggregate time interval to determine a second probability distribution to model -2-U.S. Patent Application No. 17/164,486Docket No. 20004/124093US02 Preliminary Amendment exposure of an audience to the first one of the instances of media during the aggregate time interval; and cause transmission of a response including a value of the audience metric to the compute device in response to the query, the value based on the second probability distribution.
Claim 1:
An apparatus to process queries concerning media audiences, the apparatus comprising: memory; and a processor to execute computer readable instructions to: access a query received via a network from a computing device requesting a metric associated with a number of unique members of an audience of media over an aggregate monitoring interval specified in the query, the aggregate monitoring interval corresponding to a plurality of component monitoring intervals; determine respective aggregate interval probability distributions modeling likelihoods of respective monitored individuals being exposed to the media during the aggregate monitoring interval, a first one of the aggregate interval probability distributions for a first one of the monitored individuals being determined by combining parameters of respective component interval probability distributions modeling likelihoods of the first one of the monitored individuals being exposed to the media during respective ones of the component monitoring intervals corresponding to the aggregate monitoring interval; -2-U.S. Application. No. 15/247,483Attorney Docket No. 20004/124093US01 Response to the Office Action dated March 30, 2020 estimate the parameters of the respective component interval probability distributions based on impression data collected responsive to beacon requests received from client devices that access the media; evaluate an audience-level probability distribution determined from the aggregate interval probability distributions to determine the metric; and transmit a message including the metric to the computing device via the network.
Claim 3-4
Claim 2-3
Claim 9
A driver apparatus configured to modify current driving behavior of a driver, wherein the driver has an assigned driver quotient, wherein the driving quotient is a relative score of driver behavior, comprising: a portable electronic device; a processing unit comprising a processor for executing computer-executable instructions; and a memory unit storing computer-executable instructions, which when executed by the processing unit, cause the processing unit to perform a method for calculating a driving quotient based on current driving behavior: wherein the processor unit calculates a revised driving quotient based at least in part on a plurality of real-time driving inputs and one or more driving conditions; wherein the processor unit transmits a notification to the portable electronic device of the driver if the driving quotient is more than 1 standard of deviation lower than the 25Patent ApplicationAttv. Docket No.: ALT 0118 NA assigned driving quotient of the driver, wherein the notification is the revised driving quotient and the behavior that caused the revised driving quotient; wherein the processor unit provides recommendations for the driver for managing the driving of the driver by transmitting the recommendations to the portable electronic device based on the revised driving quotient, the behavior that caused the revised driving quotient, and consequences of not following the recommendations; wherein the processor detects if the current driver has followed the recommendations; and wherein if the driver does not respond to a notification of recommendations, the unit processor issues instructions to the driver's vehicle.
Claim 14
A tangible computer readable storage medium comprising computer readable instructions which, when executed, cause a processor to at least: access a query from a computing device requesting a metric associated with a number of unique members of an audience of media over an aggregate monitoring interval specified in the query, the aggregate monitoring interval corresponding to a plurality of component monitoring intervals; determine respective aggregate interval probability distributions modeling likelihoods of respective monitored individuals being exposed to the media during the aggregate monitoring interval, a first one of the aggregate interval probability distributions for a first one of the monitored individuals being determined by combining parameters of respective component interval probability distributions modeling likelihoods of the first one of the monitored individuals being exposed to the media during respective ones of the component monitoring intervals corresponding to the -8-U.S. Application. No. 15/247,483Attorney Docket No. 20004/124093US01 Response to the Office Action dated March 30, 2020 aggregate monitoring interval; estimate the parameters of the respective component interval probability distributions based on impression data collected responsive to beacon requests received from client devices that access the media; and evaluate an audience-level probability distribution determined from the aggregate interval probability distributions to determine the metric to transmit to the computing device in response to the query.
Claim 10-11
Claim 15-16
Claim 16
A method comprising: estimating, by executing an instruction with at least one processor, parameters of respective sets of first probability distributions for corresponding monitored individuals based on impression data collected responsive to beacon requests from client devices that accessed instances of media, a first one of the sets of the first probability distributions to model likelihoods of exposure by a first one of the monitored individuals to ones of the instances of media during ones of a plurality of component time intervals; parsing a query from a compute device to identify a first one of the instances -7-U.S. Patent Application No. 17/164,486Docket No. 20004/124093US02 Preliminary Amendment of media, an aggregate time interval and an audience metric to be returned in response to the query; combining, by executing an instruction with the at least one processor, the parameters of ones of the sets of first probability distributions corresponding to the first one of the instances of media and the ones of the component time intervals included in aggregate time interval to determine a second probability distribution to model exposure of an audience to the first one of the instances of media during the aggregate time interval; and transmitting a response including a value of the audience metric to the compute device in response to the query, the value based on the second probability distribution.
Claim 7
A method to process queries concerning media audiences, the method comprising: accessing, by executing an instruction with a processor, a query from a computing device requesting a metric associated with a number of unique members of an audience of media over an aggregate monitoring interval specified in the query, the aggregate monitoring interval corresponding to a plurality of component monitoring intervals; determining, by executing an instruction with the processor, respective aggregate interval probability distributions modeling likelihoods of respective monitored individuals being exposed to the media during the aggregate monitoring interval, a first one of the aggregate interval probability distributions for a first one of the monitored individuals being determined by combining parameters of respective component interval probability distributions modeling likelihoods of the first one of the monitored individuals being exposed to the media during respective ones of the component monitoring intervals corresponding to the aggregate monitoring interval; estimating, by executing an instruction with the processor, the parameters of the respective component interval probability distributions based on impression data collected responsive to beacon requests received from client devices that access the -5-U.S. Application. No. 15/247,483Attorney Docket No. 20004/124093US01 Response to the Office Action dated March 30, 2020 media; and evaluating, by executing an instruction with the processor, an audience-level probability distribution determined from the aggregate interval probability distributions to determine the metric to transmit to the computing device in response to the query.
Claim 17-18
Claim 8-9





Allowable Subject Matter Analysis

Claims 2-21 include allowable subject matter since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199F.3d 1295, 1301, 53 USPQ2d 1065, 1069, 1069 (Fed.Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in claims 2-21.  

The following is an examiner’s statement of reasons for no art rejection: 

There is no art rejection for Claim 2,  since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically, “estimate parameters of respective sets of first probability distributions for corresponding monitored individuals based on impression data collected responsive to beacon requests from client devices that accessed instances of media, a first one of the sets of the first probability distributions to model likelihoods of exposure by a first one of the monitored individuals to ones of the instances of media during ones of a plurality of component time intervals; parse a query from a compute device to identify a first one of the instances of media, an aggregate time interval and an audience metric to be returned in response to the query; combine the parameters of ones of the sets of first probability distributions corresponding to the first one of the instances of media and the ones of the component time intervals included in aggregate time interval to determine a second probability distribution to model -2-U.S. Patent Application No. 17/164,486Docket No. 20004/124093US02 Preliminary Amendment exposure of an audience to the first one of the instances of media during the aggregate time interval …”, in combination with the remaining elements and features of the claimed invention.
There is no art rejection for Claim 9, since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically, “estimate parameters of respective sets of first probability distributions for corresponding monitored individuals based on impression data collected responsive to beacon requests from client devices that accessed instances of media, a first one of the sets of the first probability distributions to model likelihoods of exposure by a first one of the monitored individuals to ones of the instances of media during ones of a plurality of component time intervals; parse a query from a compute device to identify a first one of the instances of media, an aggregate time interval and an audience metric to be returned in response to the query; combine the parameters of ones of the sets of first probability distributions corresponding to the first one of the instances of media and the ones of the component time intervals included in aggregate time interval to determine a second probability distribution to model exposure of an audience to the first one of the instances of media during the aggregate time interval”, in combination with the remaining elements and features of the claimed invention.
There is no art rejection for Claim 16, since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically, “estimating, by executing an instruction with at least one processor, parameters of respective sets of first probability distributions for corresponding monitored individuals based on impression data collected responsive to beacon requests from client devices that accessed instances of media, a first one of the sets of the first probability distributions to model likelihoods of exposure by a first one of the monitored individuals to ones of the instances of media during ones of a plurality of component time intervals; parsing a query from a compute device to identify a first one of the instances -7-U.S. Patent Application No. 17/164,486Docket No. 20004/124093US02 Preliminary Amendment of media, an aggregate time interval and an audience metric to be returned in response to the query; combining, by executing an instruction with the at least one processor, the parameters of ones of the sets of first probability distributions corresponding to the first one of the instances of media and the ones of the component time intervals included in aggregate time interval to determine a second probability distribution to model exposure of an audience to the first one of the instances of media during the aggregate time interval”, in combination with the remaining elements and features of the claimed invention.
Regarding the dependent claims, which include all the limitations of the independent claims, also have no art rejection.
The followings are references closest to the invention claimed:
Pecjak et al., US-PATENT NO.8739197B1 hereafter [Pecjak] shows audience viewing demographic monitoring. However, Pecjak does not show specific process of characterizing unique media audience as claimed.
Labeeb, et al., US-PGPUB NO.20030093792A1 [hereafter Labeeb] shows targeted message transmitting based on certain measures. However, Labeeb does not show specific process of characterizing unique media audience as claimed.
 Klarfeld, et al., US-PATENT NO.8302127B2 [hereafter Klarfeld] shows a personalized TV system for targeted audiences. However, Klarfeld does not show specific process of characterizing unique media audience as claimed.
Hamilton, et al., “Streaming on Twitch: Fostering Participatory Communities of Play within Live Mixed Media”, CHI 2014, Toronto, ON, Canda, 2014 [hereafter Hamilton] shows viewer characterization on social media. However, Hamilton does not show specific process of characterizing unique media audience as claimed.






Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Primary Examiner, Art Unit 2128